Citation Nr: 1702858	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-34 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right shoulder, status post torn rotator cuff.

2.  Entitlement to a rating in excess of 20 percent for DJD of the left knee, status post tendon repair.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for diabetes mellitus, type II.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service in the Army from June 1967 to June 1970 and from December 1979 to May 2003.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The matters were subsequently transferred to the RO in Baltimore, Maryland.  

The November 2007 rating decision denied entitlement to an increased rating for the Veteran's claims for status post, torn gastroc muscle of the left leg; DJD of the right shoulder; DJD of the left knee and entitlement to a TDIU.  The Veteran only perfected his appeal for the issues of an increased rating for a right shoulder and left knee disability and entitlement to a TDIU on his August 2010 VA Form 9.  In October 2015, he again claimed the issue of entitlement to an increased rating for status post, torn gastroc muscle of the left leg, which was denied in a March 2016 rating decision.  The Veteran did not appeal this denial.  Therefore, that issue is not on appeal before the Board.  See Board Hearing Transcript, p. 3. 
The Veteran was afforded a Central Office Board hearing before the undersigned Veterans Law Judge in November 2016.  A copy of the transcript has been associated with the Veteran's electronic claims folder.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, at the Board hearing, the Veteran testified that he experiences pain when raising his right arm and cannot raise it above his waist.  He testified that the pain and his immobility had worsened since he was last examined in November 2015.  See Board Hearing Transcript, p. 6.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his right shoulder and left knee disabilities.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

Second, the Veteran contends that his right shoulder and left knee disabilities prevent him from obtaining and maintaining substantially gainful employment.  See June 2007 VA Form 21-8940.  Accordingly, the claims for entitlement to an increased rating for degenerative joint disease of the right shoulder and left knee and TDIU are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  In addition, obtaining medical evidence pertaining to the functional impairment that results from the disabilities that may affect the Veteran's ability to function and perform tasks in a work setting would be important in the development of the TDIU question.  Therefore, the claim for a TDIU must be remanded pending the development and readjudication of the increased rating appeals.

Third, in a June 2013 rating decision, the RO denied the Veteran's claims for entitlement to service connection for a right knee disability; right arm neuropathy; PTSD; diabetes mellitus, type II and a sleep disorder.  In a May 2014 Notice of Disagreement (NOD) the Veteran expressed disagreement with all of the denials, with the exception of the right arm neuropathy.  In October 2015, the RO acknowledged the Veteran's NOD.  However, the RO has not issued a Statement of the Case (SOC) in response to the NOD.  Where a claimant files a notice of disagreement, and the RO has not issued a SOC, the issue must be remanded to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Therefore, the Board remands the above referenced matters, for the issuance of an SOC.  

Finally, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file, while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all recent VA treatment records since October 2015 and associate them with the electronic claims file.

2.  Issue a Statement of the Case that addresses the issues of entitlement to service connection for a right knee disability; sleep disorder; diabetes mellitus, type II; and PTSD.  See May 2014 Notice of Disagreement.  Inform the Veteran that he must perfect a timely appeal for those issues to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

3.  Then, schedule the Veteran for a VA joint examination to determine the severity of the Veteran's service-connected degenerative joint disease of the right shoulder and left knee.

The examiner should comment on whether there is weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should also be asked to express an opinion as to the degree to which pain limits functional ability during flare-ups and on use.  If it is not feasible to do so, the examiner must explain why.

The examiner should also address the functional impairment that results from the disabilities that may affect the Veteran's ability to function and perform tasks in a work setting.

4.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated.  Then readjudicate the claims on appeal, including the claim to entitlement to a TDIU, on a schedular and extraschedular basis.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


